DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered.

This a response to Applicant’s amendments filed on 15 July 2022, wherein: 
Claims 1, 3, 5, 9, 10, 12, 14, 18, and 19 are amended.
Claims 6 and 15 are original.
Claims 2, 7, 8, 11, 16, 17, and 20 are previously presented. 
Claims 4 and 13 are canceled.
Claims 21 and 22 are new.
Claims 1-3, 5-12, and 14-22 are pending.

Claim Objections
Claims 1-3, 5-12, and 14-22 are objected to because of the following informalities:  
The limitation “wherein the medical tool is associated with marker” in claims 1, 10, and 19 is missing the term “the” preceding “marker”.  
Claims 5 and 14 each have an extra end bracket following the double brackets around the term “of”.
Each of the dependent claims recites either “[t]he method/media/system of claim” or “[t]he method/media according to claim”.  Uniformity is recommended to increase clarity.
Each of the dependent claims also recites the term “claim” as either capitalized or not capitalized.   Uniformity is recommended to increase clarity.
Dependent claims  2, 3, 5-9, 11, 12, 14-18, and 20-22 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.

Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding the limitation “registering a marker with a medical tool that is present in the real or virtual space, wherein the marker broadcasts data identifying the medical tool and an orientation of the medical tool to the at least one augmented or virtual reality device” in claims 1, 10, and 19, it is unclear how a marker broadcasts data identifying the medical tool and an orientation of the medical tool to the at least augmented or virtual reality device in the embodiment wherein the marker is registered with a medical tool that is only present in the virtual space.  The specification only describes markers that are in the real space, particularly with respect to markers registered with a tool.  See, for example, at least para. 33 which identifies markers associated with a tool as fiduciary markers, which itself is outside of the norm as these types of markers are known in the art as fiducial markers, not fiduciary markers.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought with respect to a marker in the virtual space.  For the purposes of compact prosecution, a marker is construed as existing only in the real space which may be registered with a medical tool that is in the real or virtual space.  Dependent claims 2, 3, 5-9, 11, 12, 14-18, and 20-22 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.
 
Further regarding claims 1, 10, and 19, it is unclear what additional meaning “wherein the medical tool is associated with [the] marker” provides.  In particular, the preceding limitation “registering a marker with a medical tool…” in combination with the language “based on the data broadcast by the marker” already identifies that the medical tool is associated with the marker.  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought with respect to a marker in the virtual space.  For the purposes of compact prosecution, this limitation is considered redundant.  Dependent claims 2, 3, 5-9, 11, 12, 14-18, and 20-22 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a method and products which fall under the four statutory categories (STEP 1: YES).
The independent claims recite registering a marker with a medical tool that is present in the real or virtual space, detecting an interaction between a medical tool and a subject; generating, based on the interaction, a record of the interaction; comparing the record of the interaction to a performance metric that identifies a pre-determined set of goal actions for a simulation of a medical operation; and generating, based at least in part on said comparing, a performance evaluation that includes one or more measures that indicate a performance, of at least one participant, associated with the simulation of the medical operation.  The dependent claims further recite wherein the record further includes data associated with a second detected interaction comprising at least one of a body movement, direct input of data, at least one vocalization, or an expression of specific ideas via body movement or vocalization; or wherein the record further includes data for a vocalization diagnosing a medical condition; or generating a file for the session; wherein the file for the session is comprised of a record of an execution of a file containing an instruction set, timing data regarding when instructions were executed and events occurred, a plurality of events occurring during execution of the instruction set, a plurality of data collected from a plurality of participants, and video representing the environment from a perspective of at least one participant or a virtual third party perspective; wherein an event in the plurality of events corresponds to at least one change to the environment; or wherein the performance evaluation includes a grade that is determined based at least in part on a length of time to progress between different states in the simulation of the medical operation; or wherein the predetermined set of goal actions are defined by an author of an instruction set for executing the simulation of the medical operation; or wherein detecting the interaction comprises detecting, based on data broadcast by the marker, placement, in real space, of a real object corresponding to the medical tool.  The claimed steps, identified above, amount to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information (e.g., registering a marker that is broadcasting data, detecting, generating a record steps), analyzing it (e.g., comparing, generating a performance evaluation, determining steps), and outputting the results of the collection and analysis (e.g., generating a performance evaluation).   This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper (including observation, evaluation, judgment, opinion) but for the recitation of generic computer components.  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of at least one augmented or virtual reality device (claims 1, 10, and 19), a marker that broadcasts data identifying the medical tool and an orientation of the medical tool to the at least augmented or virtual reality device (claims 1, 10, and 19), at least one sensor (claims 1, 10, and 19), an augmented or virtual reality environment (claims 1, 10, and 19), at least one computer device (claims 2, 11, and 20), participant apparatuses (claims 5 and 14), identifying the medical tool as in present in the virtual space (claims 9 and 18), identifying a real object as present in the real space represents the medical tool in the virtual space (claims 9 and 18), identifying the marker as embedded in or affixed to the real object (claims 9 and 18), a virtual avatar projected in the virtual or augmented reality environment (claims 9 and 18), identifying the marker as an electromagnetic marker embedded on a physical object representing the medical tool (claim 21), rebroadcasting the data to a plurality of augmented or virtual reality devices response to receiving the data by that least one sensor from the marker wherein the plurality of augmented or virtual reality devices simultaneously or near simultaneously change the augmented or virtual reality environment responsive to receive the data that is rebroadcast (claim 22) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the elements identified above, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is evidenced by at least Fig. 1, 2, 4-6, and 9 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 26-31, 45-51, 58-74, and 84-96.  Additionally, one of ordinary skill in the art would immediately recognize that all of the newly added limitations with respect to a marker merely describe conventional operations of nearly all, if not all, forms of extended reality (XR) systems that use a marker, including an electromagnetic marker.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed recording (i.e., generating a record), registering, comparing, generating, and determining are merely performing the steps of processing data, in addition to the mere claiming of acquiring data (the detecting step) and broadcasting/rebroadcasting data (aka, merely transmitting data), but are not tied to improving any functionality of the computer system.  Furthermore, the at least one augmented or virtual reality device is merely recited to perform its insignificant extrasolution activity of projecting a virtual avatar into a real or virtual space within an augmented or virtual reality environment and the at least one sensor is merely recited to perform its insignificant pre-solution activities of data gathering.  The mere inclusion of a generically recited at least one augmented or virtual reality device that is conventionally configured to perform its conventional functions merely indicates a field of use or technological environment in which to apply a judicial exception.  Applicant’s mere use of generically recited at least one augmented or virtual reality device with a sensor and a marker to implement an augmented or virtual reality environment in which to perform the method closely relates to example (vi) provided in MPEP 2106.05(h) - limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to a power-grid monitoring is simply an attempt to limit the abstract idea to a particular technological environment.  Thus, at least one augmented or virtual reality device and the at least one sensor are also not tied to improving any functionality of the computer system.  The claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  For instance, it is silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Additionally, the additional elements do not apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. In particular, it is merely the use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented in the technology, itself.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., receiving, processing, outputting data).  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Additionally, one of ordinary skill in the art would immediately recognize that all of the newly added limitations with respect to a marker merely describe conventional operations of nearly all, if not all, forms of systems that use a marker, including an electromagnetic marker.  The use of a marker in a tracking system, although commonly used in augmented or virtual reality environments, is not unique to augmented or virtual reality environments.  It is a conventional tool ubiquitous to motion tracking and interactive industries.  See, for example, French et al. (US 2003/0077556) at least at para. 55-65.  In particular, French at para. 58 identifies that “a skilled person will recognize that many other suitable tracking systems may be substituted for or used in addition to the optical tracking systems described above.  For example, known electromagnetic, acoustic and video/optical technologies may be employed.”  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, at least one augmented or virtual reality device and the at least one sensor being recited and organized in a generic fashion to perform their generic functions of augmented or virtual reality projection and data gathering, respectively, are merely adding insignificant extrasolution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea) which the courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Further, generating a record, as claimed, is well-understood, routine and conventional electronic record keeping as identified in MPEP 2106.05(d) which cites (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);).  Additionally, as identified in Step 2A, Prong 2, the mere inclusion of a generically recited at least one augmented or virtual reality device with a sensor and a marker that are conventionally configured to perform their conventional functions merely indicates a field of use or technological environment in which to apply a judicial exception.  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-11, and 14-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Thaler et al. (US 2012/0282583, hereinafter referred to as Thaler).

Regarding claims 1, 10, and 19, Thaler teaches a method (claim 1), one or more non-transitory computer-readable media storing instructions which, when executed by one or more hardware processors, cause operations (claim 10), and a system (claim 19) comprising:
projecting, by at least one augmented or virtual reality device, a virtual avatar into a real or virtual space within an augmented or virtual reality environment (Thaler, Fig. 2, Providing a physical model of an anatomical structure and providing a digital 3D model of the anatomical structure 210.  The digital 3D model of the anatomical structure is a virtual avatar projected into a real or virtual space within an augmented or virtual reality environment.);
registering a marker with a medical tool that is present in the real or virtual space, wherein the marker broadcasts data identifying the medical tool and an orientation of the medical tool to the at least one augmented or virtual reality device (Thaler, Fig. 2, Providing a physical medical tool and providing a digital 3D model of the physical medical tool 215, Placing a transmitter near the physical model of the anatomical structure and attaching a receiver to the physical medical tool 220, Determining a location and/or an orientation of the medical tool based on a signal transmitted by the transmitter and received by the receiver wherein the location and/or orientation are with respect to a location of the physical model 225);
detecting, using at least one sensor of the at least one augmented or virtual reality device based on the data broadcast by the marker, an interaction between a medical tool that is present in the real or virtual space and the virtual avatar projected into the real or virtual space within the augmented or virtual reality environment, wherein the medical tool is associated with the marker (Thaler, Fig. 2, Determining a location and/or an orientation of the medical tool based on a signal transmitted by the transmitter and received by the receiver wherein the location and/or orientation are with respect to a location of the physical model 225, Performing, by a user using the physical medical tool, a simulation of a medical procedure 230, Manipulating the digital 3D models of the anatomical structure and the medical tool according to the location of the physical medical tool 235);
generating, based on the interaction between the medical tool and the virtual avatar detected using the at least one sensor of the at least one augmented or virtual reality device, a record of the interaction (Thaler, para. 23, “Stationary transmitter/receiver unit 181 may be firmly secured to a table or support tray such that it can not be moved. The location and/or orientation of stationary transmitter/receiver unit 181 may be known and/or recorded. For example, the distance of stationary transmitter/receiver unit 181 from mannequin 170 ( or a specific part of mannequin 170) may be known. Location position and/or orientation of stationary transmitter/receiver unit 181 may be recorded, e.g., stored in data repository 140 and/or loaded into memory 130.  Generally, any information or parameter related to a location, position or orientation of stationary transmitter/receiver unit 181 and of mannequin 170 may be known and recorded.  Accordingly, the location, position and/or orientation of stationary transmitter/receiver unit 181 with respect or relevant to a location and/or orientation of mannequin 170 (which, as described herein, may be stationary and its location and/or orientation may be known and/or recorded) may be known and/or recorded.”);
comparing the record of the interaction to a performance metric that identifies a pre-determined set of goal actions for a simulation of a medical operation (Thaler, para. 49, “a performance of a procedure by an expert may be recorded and any aspect of a performance of the procedure by a trainee may be compared or otherwise related to the recorded procedure as performed by the expert.”); and 
generating, based at least in part on said comparing, a performance evaluation that includes one or more measures that indicates a performance, of at least one participant in the augmented or virtual reality environment, associated with the simulation of the medical operation (Thaler, Fig. 2, Determining a score related to a performance of the medical procedure and recording the score 260).

Regarding claims 2, 11, and 20, Thaler teaches the method of claim 1, the media of claim 10, and the system of claim 19, wherein the record further includes data associated with a second detected interaction comprising at least one of a body movement, direct input of data into the at least one computer device, at least one vocalization, or an expression of specific ideas via body movement or vocalization (Thaler, Fig. 2, Attaching a transmitter to a finger of a user, providing a digital 3D model of the finger and receiving a location and/or an orientation parameter related to a location and/or an orientation of the finger, wherein the location and/or orientation are with respect to a location of the physical model 240, manipulating the digital 3D models of the anatomical structure and the finger according to the location and/or orientation of the finger 245).

Regarding claims 5 and 14, Thaler teaches the method of claim 1 and the media of claim 10, further comprising:
generating a file for the augmented or virtual reality environment session (Thaler, para. 23, “Stationary transmitter/receiver unit 181 may be firmly secured to a table or support tray such that it can not be moved. The location and/or orientation of stationary transmitter/receiver unit 181 may be known and/or recorded. For example, the distance of stationary transmitter/receiver unit 181 from mannequin 170 ( or a specific part of mannequin 170) may be known. Location position and/or orientation of stationary transmitter/receiver unit 181 may be recorded, e.g., stored in data repository 140 and/or loaded into memory 130.  Generally, any information or parameter related to a location, position or orientation of stationary transmitter/receiver unit 181 and of mannequin 170 may be known and recorded.  Accordingly, the location, position and/or orientation of stationary transmitter/receiver unit 181 with respect or relevant to a location and/or orientation of mannequin 170 (which, as described herein, may be stationary and its location and/or orientation may be known and/or recorded) may be known and/or recorded.”);
wherein the file for the augmented or virtual reality environment session is comprised of a record of an execution of a file containing an instruction set controlling the augmented or virtual reality environment (Thaler, para. 20, “Any information, data or parameters required by device 101 in order to perform, or participate in a simulation of an invasive procedure may be stored in data repository 140.”), timing data regarding when instructions were executed and events occurred (Thaler, para. 48, “A time for completing a predefined part of an operation may be preconfigured and the time a user takes to complete such part may be recorded (e.g., controller 131 may start a timer when an element is located in a first location and stop the timer when the element reaches a second location).”), a plurality of events occurring during execution of the instruction set (Thaler, para. 48, “preferred location or placement of an element may be calculated or it may be indicated or dictated by an expert and the scoring may take also into account information about adverse events such as vessel perforation, hitting nerves and amount of blood lost during the operation”  Para. 49, “a performance of a procedure by an expert may be recorded and any aspect of a performance of the procedure by a trainee may be compared or otherwise related to the recorded procedure as performed by the expert.”), a plurality of data collected from a plurality of participant apparatuses, and video representing the augmented or virtual reality environment from a perspective of at least one participant or a virtual third party perspective (Thaler, para. 23, “Stationary transmitter/receiver unit 181 may be firmly secured to a table or support tray such that it can not be moved. The location and/or orientation of stationary transmitter/receiver unit 181 may be known and/or recorded. For example, the distance of stationary transmitter/receiver unit 181 from mannequin 170 ( or a specific part of mannequin 170) may be known. Location position and/or orientation of stationary transmitter/receiver unit 181 may be recorded, e.g., stored in data repository 140 and/or loaded into memory 130.  Generally, any information or parameter related to a location, position or orientation of stationary transmitter/receiver unit 181 and of mannequin 170 may be known and recorded.  Accordingly, the location, position and/or orientation of stationary transmitter/receiver unit 181 with respect or relevant to a location and/or orientation of mannequin 170 (which, as described herein, may be stationary and its location and/or orientation may be known and/or recorded) may be known and/or recorded.”).

Regarding claims 6 and 15, Thaler teaches the method of claim 5 and the media of claim 14, wherein an event in the plurality of events corresponds to at least one change to the augmented or virtual reality environment (Thaler, Fig. 2, Manipulating the digital 3D models of the anatomical structure and the medical tool according to the location of the physical medical tool 235).

Regarding claims 7 and 16, Thaler teaches the method of claim 1 and the media of claim 10, wherein the performance evaluation includes a grade that is determined based at least in part on a length of time to progress between different states in the simulation of the medical operation (Thaler, para. 48, “A time for completing a predefined part of an operation may be preconfigured and the time a user takes to complete such part may be recorded (e.g., controller 131 may start a timer when an element is located in a first location and stop the timer when the element reaches a second location).  Accordingly, a score may be calculated based on the time the user required to complete a task.”).

Regarding claims 8 and 17, Thaler teaches the method of claim 1 and the media of claim 10, wherein the predetermined set of goal actions are defined by an author of an instruction set for executing the simulation of the medical operation within the virtual or augmented reality environment (Thaler, para. 49, “a performance of a procedure by an expert may be recorded and any aspect of a performance of the procedure by a trainee may be compared or otherwise related to the recorded procedure as performed by the expert.”).

Regarding claims 9 and 18, Thaler teaches the method of claim 1 and the media of claim 10, 
wherein the medical tool is present in the virtual space (Thaler, Fig. 2, Providing a physical medical tool and providing a digital 3D model of the physical medical tool 215);
wherein a real object present in the real space represents the medical tool in the virtual space (Thaler, Fig. 2, Providing a physical medical tool and providing a digital 3D model of the physical medical tool 215);
wherein the marker is embedded in or affixed to the real object (Thaler, Fig. 2, Placing a transmitter near the physical model of the anatomical structure and attaching a receiver to the physical medical tool 220, Determining a location and/or an orientation of the medical tool based on a signal transmitted by the transmitter and received by the receiver wherein the location and/or orientation are with respect to a location of the physical model 225);
wherein detecting, by the sensor, the interaction comprises detecting, based on data broadcast by the marker, placement, in the real space, of a real object corresponding to the medical tool (Thaler, Fig. 2, Determining a location and/or an orientation of the medical tool based on a signal transmitted by the transmitter and received by the receiver wherein the location and/or orientation are with respect to a location of the physical model 225); and
determining, based on the data identifying the orientation broadcast by the marker, a position of the medical tool in the virtual space relative to the virtual avatar projected in the virtual or augmented reality environment (Thaler, Fig. 2, Determining a location and/or an orientation of the medical tool based on a signal transmitted by the transmitter and received by the receiver wherein the location and/or orientation are with respect to a location of the physical model 225).

Regarding claim 21, Thaler teaches the method of claim 1, wherein the marker is an electromagnetic marker embedded on a physical object representing the medical tool (Thaler, para. 25, “mobile transmitter/receiver unit 160 may transmit a first electromagnetic signal in a first direction, e.g., along the X axis in a given coordinate system, and another signal in a second direction, e.g., along a Y axis in the same coordinate system. Accordingly, by analyzing a signal received from mobile transmitter/receiver unit 160 by stationary transmitter/receiver unit 181, the location and orientation of mobile transmitter/receiver unit 160 may be determined, monitored and/or tracked.”).

Regarding claim 22, Thaler teaches the method of claim 1, further comprising:
rebroadcasting the data to a plurality of augmented or virtual reality devices (Thaler, para. 17, “According to embodiments of the invention, device 101 may be implemented on a single computational device or alternatively, in a distributed configuration, on two or more different computational devices.”) responsive to receiving the data by the at least one sensor from the marker (Thaler, para. 25, “mobile transmitter/receiver unit 160 may transmit a first electromagnetic signal in a first direction, e.g., along the X axis in a given coordinate system, and another signal in a second direction, e.g., along a Y axis in the same coordinate system. Accordingly, by analyzing a signal received from mobile transmitter/receiver unit 160 by stationary transmitter/receiver unit 181, the location and orientation of mobile transmitter/receiver unit 160 may be determined, monitored and/or tracked.”);
wherein the plurality of augmented or virtual reality devices simultaneously or near simultaneously change the augmented or virtual reality environment responsive to receiving the data that is rebroadcast (Thaler, Fig. 2, Manipulating the digital 3D models of the anatomical structure and the medical tool according to the location of the physical medical tool 235).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thaler et al. (US 2012/0282583, hereinafter referred to as Thaler) as applied to claims 1 and 10 above, in view of von Lubitz et al.1 (“Simulation-based medical training: the Medical Readiness Trainer concept and the preparation for civilian and military medical field operations”, hereinafter referred to as von Lubitz).

Regarding claims 3 and 12, Thaler teaches the method of claim 1 and the media of claim 10.
Thaler does not explicitly teach wherein the record further includes data for a vocalization diagnosing a medical condition of the virtual avatar projected into the augmented or virtual reality environment.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the record in Thaler to include data for a vocalization diagnosing a medical condition of the virtual avatar projected into the augmented or virtual reality environment because the presentation unit in Thaler “may control, coordinate or manage a display or presentation of video, audio or other aspects a simulated procedure” (see Thaler at para. 19) and one of ordinary skill in the art would recognize that a vocalization diagnosing a medical condition of a patient, in this case virtual patient, is a routine audio aspect of a medical procedure, simulated or real.  See, for example, von Lubitz at pg. 2, section 3 Virtual Reality in Medical Training which recites that it “is then obvious that, in order to train for medical events involving complex interaction of medical skills (manual and diagnostic), behaviors, critical time limits, and stress, a platform incorporating all of these elements into a mirror image of ‘real life’ is need.”

Response to Arguments
Applicant’s arguments, filed 15 July 2022, with respect to the claim objections have been fully considered.  The amendments to the claims obviate these objections.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant’s arguments, filed 15 July 2022, with respect to the rejection of claims 4-6, 9, 13-15, and 18 under 35 USC 112(b) have been fully considered.  The amendments to the claims obviate this rejection.  Therefore, these rejections have been withdrawn.  However, the amendments to the claims necessitate new rejections.

Applicant's arguments, filed 15 July 2022, with respect to the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the amended independent claims recite a practical application because they now include registering a marker using the data broadcast by the marker.  In particular, Applicant asserts that it would make no sense to register a marker with a medical tool that is present in the real or virtual space, broadcast data identifying the medical tool and orientation of the medical tool, and perform the other limitations of the independent claims outside of the context of an augmented or virtual reality environment.  Applicant also asserts that the claims of the instant application are distinct from those in Electric Power Grid because the claims are not limited to a desirable information-based result, but recite an inventive means of achieving a result.  Here, Applicant again points to the added use of a marker with the augmented or virtual environment.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which has been updated to address the amendments to the claims.  The use of a marker in a tracking system, although commonly used in augmented or virtual reality environments, is not unique to augmented or virtual reality environments.  It is a conventional tool ubiquitous to motion tracking and interactive industries.  See, for example, French et al. (US 2003/0077556) at least at para. 55-65.  In particular, French at para. 58 identifies that “a skilled person will recognize that many other suitable tracking systems may be substituted for or used in addition to the optical tracking systems described above.  For example, known electromagnetic, acoustic and video/optical technologies may be employed.”  Thus, the mere addition of the conventional use of a marker in an augmented or virtual reality environment only furthers the assessment that the mere use of a generic augmented or virtual reality device does not integrate the judicial exception into a practical application nor does it add significantly more.  In particular, the mere inclusion of a generically recited at least one augmented or virtual reality device that is conventionally configured with a marker and a sensor to perform their conventional functions merely indicates a field of use or technological environment in which to apply a judicial exception.  Applicant’s mere use of a generically recited at least one augmented or virtual reality device with a sensor and a marker to implement an augmented or virtual reality environment in which to perform the method closely relates to example (vi) provided in MPEP 2106.05(h) - limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to a power-grid monitoring is simply an attempt to limit the abstract idea to a particular technological environment.
The rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosenberg (US 5,767,839) discloses interfacing the motion of an object with a digital processing system including a sensor and used for virtual reality simulations of medical procedures.
French et al. (US 2003/0077556) discloses that tracking systems for interactive applications include known electromagnetic, acoustic, and video/optical technologies.
Toly (US 2009/0061404) discloses a medical training simulator including contact-less sensors to detect a tool using markers.
Marmaropoulos et al. (US 2009/0258335) discloses a medical training and simulation system including a plurality of inanimate objects that each are associated with radio frequency identification tags.
Karkanias et al. (US 2009/0311655) discloses virtual surgical procedure training in 4D (3D image plus time) with editing playback.
Kruecker et al. (US 2012/0189998) discloses a virtual tumor ablation training system.
Savitsky et al. (US 2012/0237913 and US 2014/0170620) discloses virtual 3D ultrasound training.
Avisar (US 8,311,791) discloses converting static/still medical images of a particular patient into dynamic and interactive 3D images for surgical training simulations.
Samosky et al. (US 2013/0323700) discloses hybrid physical-virtual reality simulation for clinical training capable of providing feedback to a physical anatomic model.
 Washburn et al. (US 2014/0272834) discloses provide virtual training in various fields, including professional fields involving handheld instruments.
                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 von Lubitz DKJE, Beier K, Freer J, et al.. Simulation-based medical training: the medical readiness trainer concept and the preparation for civilian and military medical field operations, VRIC, Virtual Reality International Conference. Laval Virtual 2001.